DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki et al. (US 2004/0130857).
Regarding claim 1, Miki et al. disclose in figs. 4 and 26, a solid electrolytic capacitor comprising: a capacitor device that includes:
a valve action metal substrate (1) having a main surface, a first end surface orthogonal to the main surface and disposed in an electrode extended direction, a second end surface orthogonal to the main surface and opposite the first end surface, and a side surface orthogonal to the main surface and the first end surface, and a porous layer (7) on the main surface;
a dielectric layer (15) on at least part of a surface of the porous layer;
a solid electrolyte layer (16) on the dielectric layer; an electric conductor layer  (17) on the solid electrolyte layer (16); and
a first insulating material (22) directly covering one of the first end surface and the second end surface of the valve action metal substrate.
Regarding claim 2, Miki et al. disclose a second insulating material (3) on the valve action metal substrate (1) between and isolating a cathode portion (5) and an anode portion (4) of the capacitor device.
Regarding claim 9, Miki et al. disclose an exterior resin (23) sealing the capacitor device, and the first insulating material (22) and the exterior resin have different compositions [0083].
Regarding claim 10, Miki et al. disclose the dielectric layer (15) is not located on the side surface of the valve action metal substrate (see fig 4).
Regarding claim 11, Miki et al. disclose the valve action metal substrate is made of aluminum [0052].

8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miki et al. (US 2004/0130857).
Regarding claim 8, Miki et al. illustrate the first insulating material (22) has a different composition from the second insulating material (6 – cross hatching).
Miki et al. do not specifically state that the first insulating material has a different composition form the second insulating material. 
It is known in the solid electrolytic capacitor art to form a first insulating material (encapsulant – polymer with silica) from a material different from a second insulating material. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the first insulating material having a different composition from that of the second insulating material since insulator materials are selected based on design considerations and trade offs between cost, mechanical properties, and dielectric properties.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 1-4, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herai et al. (JP 2008186842).
Regarding claim 1, Herai et al. disclose a solid electrolytic capacitor comprising: a capacitor device that includes:
a valve action metal substrate (1) having a main surface, a first end surface orthogonal to the main surface and disposed in an electrode extended direction, a 
a dielectric layer ([0032]) on at least part of a surface of the porous layer;
a solid electrolyte layer (6) on the dielectric layer; an electric conductor layer  (7) on the solid electrolyte layer (6); and
a first insulating material (3 – [0031]) directly covering one of the first end surface and the second end surface of the valve action metal substrate.
Regarding claim 2, Herai et al. disclose a second insulating material (4) on the valve action metal substrate (1) between and isolating a cathode portion (6-7) and an anode portion (1) of the capacitor device.
Regarding claim 3, Herai et al. disclose the side surface and the end surface of the cathode –portion-forming portion are entirely directly covered with the first insulating material (3).
Regarding claim 4, Herai et al. disclose the solid electrolyte layer (6) and the electric conductor layer (7) are disposed in a region surrounded by the first (3) and second (4) insulating materials.
Regarding claim 7, Herai et al. disclose a metal foil (9) electrically connected to the electric conductor layer (8).
Regarding claim 12, Herai et al. disclose the solid electrolytic capacitor includes a plurality of capacitor devices laminated together (fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herai et al. (JP 2008186842).
Regarding claim 8, Herai et al. disclose the first insulating layer is formed from a material selected from the group consisting epoxy, silicone, and an ultraviolet curable polymer [0031]. 
Herai et al. disclose the claimed invention except for the second insulating layer is formed of a different material than the first insulating layer.
It is well known in the art to form a second insulating layer (encapsulant) from a material other than an epoxy, silicone, and an ultraviolet curable polymer. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Herai et al. from a material other than epoxy, silicone, and an ultraviolet curable polymer since insulator materials are selected based on design considerations and trade offs between cost, mechanical properties, and dielectric properties.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a solid electrolytic capacitor wherein:
A) a periphery of a principle surface of the cathode portion is entirely covered with the first and second insulating materials (claim 5); and
B) a periphery of a principle surface of the cathode portion is partially covered with the first and second insulating materials (claim 6).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848